


        
Exhibit 10.43




AMENDMENT NO. 1 TO AMENDED AND RESTATED
LOAN, GUARANTY AND SECURITY AGREEMENT
This Amendment No. 1 to the Amended and Restated Loan, Guaranty and Security
Agreement (this “Amendment”), dated as of July 12, 2012, is made by SANMINA-SCI
CORPORATION, a Delaware corporation (“Sanmina”), HADCO CORPORATION, a
Massachusetts corporation (“Hadco”), HADCO SANTA CLARA, INC., a Delaware
corporation (“Hadco Santa Clara”), SANMINA‑SCI SYSTEMS HOLDINGS, INC., a
Delaware corporation (“SSCI Holdings”), SCI TECHNOLOGY, INC., an Alabama
corporation (“SCI Technology”, and together with Sanmina, Hadco, Hadco Santa
Clara, and SSCI Holdings, collectively, “Borrowers”), SANMINA-SCI SYSTEMS
(CANADA) INC., a Nova Scotia limited company, and SCI BROCKVILLE CORP., a Nova
Scotia unlimited company, each as a Designated Canadian Guarantor (as defined in
the Amended and Restated Loan Agreement referred to below), the financial
institutions listed on the signature pages hereof as Lenders, and BANK OF
AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).
RECITALS
Reference is hereby made to the Amended and Restated Loan, Guaranty and Security
Agreement dated as of March 16, 2012 (the “Loan Agreement”) among the Borrowers,
the Designated Canadian Guarantors, the Lenders from time to time party thereto
and the Agent.
The parties hereto agree to amend the Loan Agreement as set forth herein on the
terms and conditions set forth herein.
AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
1.Definitions. Unless otherwise expressly defined herein, all capitalized terms
used herein and defined in the Loan Agreement shall be used herein as so
defined. Unless otherwise expressly stated herein, all Section references herein
shall refer to Sections of the Loan Agreement.


2.Amendment to Loan Agreement. Section 10.2.1(q) of the Loan Agreement is hereby
replaced in its entirety with the following:


“Debt incurred by Sanmina or any Subsidiary pursuant to arrangements for
extended financing of accounts payable to suppliers in an aggregate amount not
to exceed the Dollar Equivalent of $100,000,000 at any time.”
3.Conditions Precedent. This Amendment shall become effective as of the date
first above written (the “Amendment No. 1 Effective Date”) if on or before July
12, 2012, (a) the Agent shall have received counterparts of this Amendment
executed by the Obligors and the Required Lenders (or, as to any of such
Lenders, advice satisfactory to the Agent that such Lender




--------------------------------------------------------------------------------




has executed this Amendment); and (b) all fees and expenses due and payable
under the Loan Agreement shall have been paid.


4.Representations and Warranties. Each Obligor hereby represents and warrants to
the Agent and the Lenders that, as of the Amendment No. 1 Effective Date and
after giving effect to this Amendment, (a) all representations and warranties
set forth in the Loan Documents are true and correct in all material respects as
if made again on and as of the Amendment No. 1 Effective Date (except for those
which by their terms specifically refer to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), (b) no Default or Event of Default has
occurred and is continuing and (c) the Loan Agreement (as amended by this
Amendment) and all other Loan Documents are and remain legal, valid, binding and
enforceable obligations of the Obligors in accordance with the terms thereof
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors' rights generally or by
equitable principles (regardless of whether enforcement is sought in equity or
at law).


5.Reference to Agreement. Each of the Loan Documents, including the Loan
Agreement and the Guaranty, and any and all other agreements, documents or
instruments now or hereafter executed and/or delivered pursuant to the terms
hereof or pursuant to the terms of the Loan Agreement as amended hereby, are
hereby amended so that any reference in such Loan Documents to the Loan
Agreement, whether direct or indirect, shall mean a reference to the Loan
Agreement as amended hereby. This Amendment shall constitute a Loan Document.


6.Costs and Expenses. The Company shall pay on demand all reasonable costs and
expenses of the Agent and the Lenders (including the reasonable fees, costs and
expenses of counsel to the Agent and the Lenders) incurred in connection with
the preparation, execution and delivery of this Amendment.


7.Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.


8.Execution. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile shall be effective as delivery of
a manually executed counterpart of this Amendment.




[The remainder of this page is intentionally left blank.]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
BORROWERS:


Sanmina-SCI Corporation




By:    /s/ Robert K. Eulau                
Name: Robert K. Eulau
Title:     Chief Financial Officer
    




Hadco Corporation
Hadco Santa Clara, Inc.
Sanmina-SCI Systems Holdings, Inc.
SCI Technology, Inc.




By:    /s/ Christopher K. Sadeghian        
Name: Christopher K. Sadeghian
Title:    Secretary












Amendment No. 1 to Amended and Restated Loan, Guaranty and Security Agreement
(Sanmina)






--------------------------------------------------------------------------------








GUARANTORS:


SCI Brockville Corp.                    


By:    /s/ Christopher K. Sadeghian            
Name: Christopher K. Sadeghian
Title:     Director






Sanmina-SCI Systems (Canada) Inc.        


By:    /s/ Christopher K. Sadeghian            
Name: Christopher K. Sadeghian
Title:    Secretary










--------------------------------------------------------------------------------














AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent and Lender


By:    /s/ Stephen King            
Name: Stephen King
Title: Senior Vice President






DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender


By:                            
Name:
Title:


By:                            
Name:
Title:




MORGAN STANLEY SENIOR FUNDING, INC.,
as Lender


By:                            
Name:
Title:




MORGAN STANLEY BANK, N.A., as Lender


By:    /s/ Penny Tsekouras            
Name: Penny TseKouras
Title: Authorized Signatory






--------------------------------------------------------------------------------








HSBC BANK USA, N.A., as Lender


By:    /s/ Janet K. Lee                
Name: Janet K. Lee
Title: Vice President


GOLDMAN SACHS BANK USA, as Lender


By:/s/ Michelle Latzoni    
Name: Michelle Latzoni    
Title: Authorized Signatory




SIEMENS FINANCIAL SERVICES, INC., as Lender


By:    /s/ Jeffrey Jervese                
Name: Jeffrey Jervese
Title: Vice President


By:    /s/ John Finore                
Name: John Finore
Title: Vice President






WELLS FARGO BANK, N.A.
as Lender


By:    /S/ Peter Aziz                        
Name: Peter Aziz
Title: Vice President






